DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group (I), claims 1-17, drawn to a glass forming apparatus in the reply filed on November 2, 2020 is acknowledged.  The traversal is on the ground(s) that Lakota does not disclose a pressure tank as that term is used and defined in the instant application (see reply at page 11).  In support of this position, Applicant acknowledges the Official position that structure (12) of Lakota (see figure 6a and [0064]) reads upon the claimed pressure tank.  Applicant however contends that;
1) Lakota refers to element (12) as a “fish tail” or “feed slot” and not a pressure tank; and
2) Applicant further contends that the Lakota structure (12) corresponds to the upper transition member (200) as disclosed in the present application and not to a pressure tank (300) according to the present application.  Applicant asserts at page 12 of the reply that paragraph [0053] of the original disclosure “defines a pressure tank”
This is not found persuasive.  
Specifically in response, although understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. On this point, the Examiner acknowledges that Applicant entitled to be his or her own lexicographer and employ terms in a manner which is contrary to their ordinary meaning.  It is respectfully noted that in such a situation, the written description must clearly redefine a claim term “so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term”.   See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990).  
In the instant case, the originally filed disclosure can not be said to set forth a new definition of the term “pressure tank” in such clear and precise terms that one of ordinary skill in the art would be on notice that the term as employed in the application disclosure has a specific meaning that differs from the “plain meaning” of the term.  The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention.  Here, the term “tank” is commonly understood as a receptacle or storage chamber, especially for liquid or gas.  Thus, a “pressure tank” would be understood as a receptacle or storage chamber capable of containing liquid or gas under at least a nominal pressure.  Applicant has failed to advance any persuasive arguments to suggest that the Lakota structure (12) does not meet the broadest reasonable interpretation of the term “pressure tank” as the prior art structure is clearly designed to contain low viscosity glass under at least a nominal hydrostatic pressure. For at least the foregoing reasons, Applicants arguments traversing the requirement for restriction/election are acknowledged but they are not deemed to be persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
State of the Claim
Claims 1-31, drawn to a glass forming apparatus and a process for forming a glass ribbon, have been presented in the instant application.  No claims have been cancelled.  Claims 18-31 have been withdrawn from consideration with traverse pursuant to the restriction/election requirement dated October 2, 2020 and Applicants response thereto dated November 2, 2020.  In view of the foregoing, claims 1-17 are pending for prosecution on the merits.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated  by Yu (CN202808576U – made of record with IDS dated 1/3/2019; Please note all text citations are made with respect to the English language machine translation made of record along with the present Official action).


an upper transition member (figure 3 and 6, (2011), (30)), the upper transition member including a transition chamber (see Figure 10, (32) depicting a chamber for conveying glass melt); and 
a pressure tank (201) attached to the upper transition member (2011), the pressure tank comprising an upper orifice (see interface between 2011 and 201) and a lower orifice (2013), such that a chamber within the pressure tank is in fluid communication with the transition chamber (see figure 10 depicting fluid communication between glass melt in the transition member (32) and that disposed in the pressure tank (D)).

    PNG
    media_image1.png
    545
    707
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    519
    863
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN202808576U) as applied to claim 1 above and in further view of Boettger (DE3507852A1)

Regarding claim 2, Yu is silent regarding the provision of a lower pressure tank support positioned across the lower orifice as recited at line 3.  Thus, it may be said that the prior art contained a “base” device upon which the claimed invention may be seen as an “improvement”.
Boettger (DE3507852A1) is drawn to a slot draw apparatus for forming glass ribbons which one of ordinary skill in the at would consider to be of particular relevance to the matter at hand in Yu.  With reference to the instant figures I and II reproduced below, Boettger discloses providing a nozzle plate (13), or “lower pressure tank support”, across a lower orifice of the pressure tank.  Boettger notes that without such a supporting nozzle plate, the elongated nozzles are prone to short service lifetimes and that using such a pressure tank support advantageously prevents sagging or bending of the elongated aperture due to the elevated operating temperatures (“practically no bending of the injector plate is to be feared”)

    PNG
    media_image3.png
    583
    874
    media_image3.png
    Greyscale

In view of Boettger it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention, namely comprising the provision of a pressure tank support positioned across the lower orifice.  One of ordinary skill in the art could have applied the know “improvement” of Boettger in the same way to the “base device of Yu and the results of such a modification would have been predictable to one of ordinary skill in the art.  Additionally, one skilled in the art would have found motivation to pursue such a modification as a means to derive the benefits of the support structure as identified by Boettger, namely a decreased propensity of the apparatus to deform at the elevated process temperatures and consequently an extended service life for the glass forming apparatus.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a 
	Finally, although not deemed necessary to support the instant grounds of rejection, it is noted that provision of a Boettger aperture support structure (i.e. pressure tank support) across the upper orifice of the pressure tank would have constituted an obvious means to further prevent deformation of the pressure tank.  In this case, Boettger not only recognizes the problem of deformation in the glass forming apparatus due the unsupported, elongate openings but also identifies a solution in the form of a perforated pressure tank support extending across the apparatus orifices.  Thus application of a similar pressure tank support to the upper orifice as is employed by Boettger for the lower orifice of a molten glass pressure tank would have constituted an obvious approach to lend further rigidity to the glass forming apparatus. One of ordinary skill could have pursued this known potential solution to preventing deformation in the glass forming apparatus with a reasonable expectation of success.  The rationale to support the instant conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claim 3, see discussion of claim 2.  In the instant case, the portions of flow deflectors spanning between adjacent apertures (2023) are construed to read upon the claimed support portions.
Regarding claim 4, see discussion of claim 2.  Analogous to the case of claim 3 above, Boettger teaches a nozzle plate comprising a plurality of apertures (15).  Again, the nozzle plate material spanning between adjacent apertures are construed to constitute a plurality of lower pressure tank supports.
Regarding claim 5, Yu teaches a plurality in the guide plate (202).  Although Yu is silent regarding the requirement that the upper pressure tank support is integrally formed in a wall of the pressure tank, one of ordinary skill in the art would have considered it an obvious matter to form the Yu structure as an integral member.  In the instant case, the use of a one piece construction instead of an assembly of separable structures would be merely a matter of obvious engineering choice (see MPEP 2144.04(V)(B). 
Regarding claim 6, Boettger teaches that nozzle plate (13) comprises a plurality of apertures.  Although Boettger is silent regarding the requirement that the upper pressure tank support is integrally formed in a wall of the pressure tank, one of ordinary skill in the art would have considered it an obvious matter to form the Boettger structure as an integral member.  In the instant case, the use of a one piece construction instead 
Regarding claim 7, Boettger teaches that nozzle plate may be resistively heated via electrical connections (16)
Regarding claim 8, injector plate (13) is integrally formed with nozzle (14).  Thus, the Examiner construes that the heat source is the slot extension (14) which is connected to first and second electrical connections (16) disposed at first and second ends of the slot extension.  
Regarding claim 9, the prior art is silent regarding provision of an upper transition member support, however one of ordinary skill in the art would have found it an obvious matter to provide supporting members for each section of the glass forming apparatus.  Thus, the provision of an upper transition member support positioned across the transition chamber would have constituted an obvious extension over the collective prior art of record at the time of the invention.  
Regarding claim 10, the prior art of record is silent regarding the specific length of the slot extension used for the disclosed glass forming apparatus.  Notwithstanding the foregoing, one of ordinary skill in the art would have been fully equipped to determine an appropriate slot extension length based upon a desired flow-rate resistance (i.e. pressure drop increases with increasing channel length for a given fluid viscosity) using conventional fluid mechanics design principles and/or CFD calculations.  In the instant case, and absent a showing of unexpected performance, the mere scaling of a prior art apparatus capable of being scaled, if such were the case, would not establish patentability in a claim to an old apparatus so scaled. 531 F.2d at 1053, 189 USPQ at 148.
Regarding claim 11, see Yu at figures 3 and 11 which teaches a width of the pressure tank (2012) which is greater than an opening distance of the lower orifice (2013).  A similar structure is depicted in Boettger at figure I and II which depicts a pressure chamber (11) width which is greater than an opening distance of the lower orifice (14).  

Regarding claim 13, see Yu at figures 3 which teaches a diameter of the pressure tank (2012) which is greater than an opening distance of the lower orifice (2013).  A similar structure is depicted in Boettger at figure II which depicts a pressure chamber (11) width which is greater than an opening distance of the lower orifice (14).  
Regarding claim 14, see Yu at figure 9 and 16, which teaches an upper transition member having an upper end in the region of lead line (30) and a width of the lower end in the region of lead line (2011).  In the depicted embodiments the lower end width of the upper transition member is greater than the upper end width of the upper transition member.

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN202808576U) and Boettger (DE3507852A1) as applied to claim above and in further view of Lakota (US 2012/0304695)
Regarding claim 15 and with particular reference to figure 3, Yu appears to teach a taper along the opening distance directing of the transition member with a wider opening at the upper end and a shorter opening distance at the lower end (see figure 3 in the region of lead line (2011)).  Should applicant successfully transverse the above ground of rejection of claim 15 then it is the Examiners assessment that the prior art may be understood to contain a device which differed from the claimed device by the substitution of a transition member which tapers in an opening distance direction from an 
Regarding this matter, Yu teaches provision of a substantially cylindrical upper transition member, with the noted flare in width at the entrance to the pressure vessel.  Yu teaches that it is important to redistribute the glass melt flow from a cylindrical pipe (30) across the width of the pressure vessel in order to insure consistent properties of the drawn glass ribbon across a width thereof.  In order to accomplish this widthwise redistribution of glass, Yu employs a guide plate set in the pressure vessel to receive and redirect inflowing glass.  With reference to the instant figures 6A and 6B (see below), Lakota teaches an alternative structure for redistributing a cylindrical flow along an extended width wise direction. Thus, it may be said that, in view of Lakota, the substituted components and their functions were know in the art at the time the invention.  One of ordinary skill in the art could have substituted the Lakota glass transition member (12) for the glass transition member (202) in Yu and the results of the substitution would have been predictable for one skilled in the art.  Specifically, where the Yu guide plate (202) and the glass feed slot (12) of Lakota accomplish analogous redistributions of glass flow, one of ordinary skill in the art would have found it an obvious matter to substitute the Lakota glass feed slot for the Yu guide plate.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Further, one of ordinary skill in the art would have considered such a modification to the Yu apparatus as such a modification would ease the complexity of construction for the Yu pressure vessel (i.e. no need to accurately align and mount the guide plate (202) within the interior of the pressure vessel.  

    PNG
    media_image4.png
    799
    493
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    793
    619
    media_image5.png
    Greyscale

Regarding claims 16 and 17, Yu and Boettger are silent regarding the dimensions of the slot draw apparatus and therefore the prior art is silent regarding the width of the lower orifice as required by the claims.  On this point, Lakota indicates at [0075] that slot draw arrangements are typically used to produce glass ribbons have a width of up to about 600 to 900 mm.  In view of the foregoing, provision of a lower orifice in the rage of 50mm to 1.5m as recited in claims 16 or a width in the range of 150m to 300 mm would have been considered an obvious extension over the prior art of record for one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, as noted above, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.